Case 1:20-cv-03127-SAB          ECF No. 83-2       filed 09/23/20   PageID.2658 Page 1 of 6




                              UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF WASHINGTON

                                        AT YAKIMA

STATE OF WASHINGTON, STATE OF                           NO. 1:20-cv-03127-SAB
COLORADO, STATE OF CONNECTICUT,
STATE OF ILLINOIS, STATE OF MARYLAND,
STATE OF MICHGAN, STATE OF MINNESOTA,                   SECOND SUPPLEMENTAL
STATE OF NEVADA, STATE OF NEW MEXICO,                   DECLARATION OF ROBERT CINTRON
STATE OF OREGON, STATE OF RHODE
ISLAND, STATE OF VERMONT,
COMMONWEALTH OF VIRGINIA, and STATE
OF WISCONSIN,

                          Plaintiffs,

  v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; UNITED
STATES OF AMERICA; LOUIS DEJOY, in his
official capacity as Postmaster General; UNITED
STATES POSTAL SERVICE,

                          Defendants.



   I, Robert Cintron, under penalty of perjury and in lieu of affidavit as permitted by 28

   U.S.C. § 1746, state as follows:

   1. I am familiar with the Order Granting Plaintiff’s Motion for Preliminary Injunction,

       issued by the U.S. District Court for the Eastern District of Washington on September

       17, 2020. I submit this declaration to explain Postal Service operations relating to

       transportation routes and the feasibility of operational changes that might be

       considered for implementation before the November 2020 elections.



                                               1
Case 1:20-cv-03127-SAB        ECF No. 83-2        filed 09/23/20   PageID.2659 Page 2 of 6




  2. This declaration is based on information available to me in the course of my official

     duties and responsibilities at the United States Postal Service (“Postal Service”),

     including oversight of nationwide transportation schedules and mail processing

     operations, and information provided to me by other Postal Service officials.

  3. I am currently employed as Vice President, Logistics at Postal Service Headquarters in

     Washington, D.C., and have approximately 35 years’ experience serving in numerous

     management positions in mail processing operations and/or logistics organization.

  4. On September 8, 2020, I submitted a declaration in opposition to plaintiffs’ motion for

     a preliminary injunction in the Jones v. USPS, No. 20-cv-6516 (S.D.N.Y.), which was

     subsequently submitted in this case, and on September 15, I submitted a supplemental

     declaration to clarify footnote 1 of that declaration.

  5. On September 18, 2020, the Postal Service Chief Retail and Delivery Officer and

     Executive Vice President, along with the Chief Logistics and Processing Operations

     Officer and Executive Vice President notified all Postal Service Officers that this

     Court issued an Order that applies to all postal operations nationwide, with directions

     requiring them to distribute the notice to all executives reporting to them.

  6. On September 21, 2020, the Postal Service Executive Vice Presidents issued

     Operational Instructions (“Instructions”) to all Officers, PCES (Postal Career

     Executive Service), and Pay Band employees reiterating that the Postmaster General

     and the Postal Service’s number one priority between now and Election Day is the

     secure and on-time delivery of the nation’s Election Mail. The Officers, PCES, and

     Pay Band (Management and Technical Pay Band) employees were instructed to share

     the Instructions with all EAS (Executive and Administrative Schedule) employees.

                                              2
Case 1:20-cv-03127-SAB         ECF No. 83-2        filed 09/23/20    PageID.2660 Page 3 of 6




  7. The Postal Service has not and will not ban the use of late or extra trips in its

      transportation network. Postal Service officials have directed all postal managers that

      transportation, in the form of late or extra trips that are reasonably necessary to

      complete timely mail delivery, will not to be unreasonably restricted or

      prohibited. Local managers are authorized to use their best business judgment to meet

      our service commitments.

  8. The Postal Service has authorized the use of extra and late trips as necessary and

      feasible to ensure that Election Mail is promptly delivered from now through the

      November 2020 elections.

  9. The Postal Service operates 24 hours a day, 7 days a week, through an integrated

      network of retail and delivery functions (performed by facilities such as post offices

      and station branches), processing and distribution functions (performed by processing

      and distribution centers), and transportation functions (largely via ground and air

      transportation contractors). All of these functions have operating plans and

      transportation schedules that work together to timely deliver mail throughout the

      nation.

  10. The Postal Service contracts with commercial airlines and other air transportation

      contractors. It transports mail by air, using terminal handling services that tender mail

      to our air contractors; and contracts with surface transfer centers that have a cross-dock

      operation in our surface network cargo carriers.

  11. The transportation network connects the Postal Service’s approximately 289

      processing facilities, ground and air transportation centers (or airports), and over

      31,000 retail post offices and delivery units (whose letter carriers collect and deliver

                                               3
Case 1:20-cv-03127-SAB        ECF No. 83-2        filed 09/23/20    PageID.2661 Page 4 of 6




     over 230,000 delivery routes). Ground transportation includes delivery trucks of

     various types and sizes, including long-haul tractor-trailers, which transport large

     volumes of mail along highway contract routes. The Postal Service refers to all such

     vehicles as “trucks.” Thirteen Surface Transportation Centers serve as hubs

     surrounded by routes to mail processing facilities. Trucks travel from the processing

     facilities to the hub for transfer of mail to other trucks, including larger long-haul

     trucks. The Postal Service also transports mail to our commercial air carriers and to

     terminal handling services that tender mail to our Cargo Carriers and contracts with

     surface transfer centers that have a cross-dock operation in our surface network.

  12. During the course of the seven-day-a-week nationwide transportation operations,

     circumstances arise where some late trips and extra trips are not appropriate, and thus

     some mail may be left behind, but this is necessary to avoid the delay of a greater

     volume of mail. Every day, local managers in both delivery and processing operations

     must evaluate whether, under the existing circumstances, a truck should leave on time

     or be delayed and whether extra trips should be utilized.

  13. For numerous reasons that cannot be predicted (e.g., trucking contractor failure,

     accidents, extreme weather conditions), a truck may arrive at a delivery unit or a

     processing facility late or not at all. Local managers have discretion to hold the trip

     where necessary to ensure that all mail is loaded, but, if held too long, it may arrive too

     late at its next destination to ensure timely delivery. Occasionally, the best decision is

     to direct the truck to leave, even where a small volume of mail is left behind to ensure

     that a greater volume of mail is timely delivered.




                                              4
Case 1:20-cv-03127-SAB        ECF No. 83-2        filed 09/23/20     PageID.2662 Page 5 of 6




  14. For example, a truck at a processing and distribution center held too long past its

     scheduled departure time may arrive to an air transportation center too late to meet the

     scheduled departure time of the flight. Airlines and Postal Service air transport

     contractors have set schedules that the Postal Service must follow. In such

     circumstances, the local manager at the processing center may direct the truck to leave,

     even where a small volume of mail is left behind, to ensure that the truck does not miss

     the air connection and to ensure that a greater volume of mail is timely delivered.

  15. In addition, a truck held too long past its scheduled departure time may reach a

     delivery unit past the time when letter carriers must leave the facility in order to safely

     and efficiently deliver mail along their routes.

  16. Local managers have discretion to order extra trips when necessary due to late or

     delayed arrival, where a contractor fails to fulfill its contractual obligation to send a

     truck to a facility, or when necessary to transport a volume of mail that is greater than

     anticipated for particular day(s) or week(s).

  17. Occasionally, circumstances arise when extra trips are not feasible. For example,

     when a truck is fully loaded and must leave by a specific time in order to transport the

     mail to an air transportation center to avoid missing an air connection, local managers

     may not be able to order an extra trip because the Postal Service’s contractors have no

     trucks available that day. In addition, due to the decline in airline travel arising from

     COVID-19, the Postal Service’s air transportation network, which uses commercial air

     carriers and other air transportation contractors as a part of its transportation network,

     has diminished capacity, as compared to the period prior to March 2020, thus limiting

     options for arranging alternative timely transportation of the mail.

                                              5
Case 1:20-cv-03127-SAB         ECF No. 83-2       filed 09/23/20    PageID.2663 Page 6 of 6




  I declare under penalty of perjury that the foregoing is true and correct to the best of my

  knowledge and belief.



                     Executed at Washington, DC on this 23rd day of September 2020.



                             _________________________________________
                             Robert Cintron




                                              6
